Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


EDDIE MALDONADO, JR., et al.,

                     Plaintiffs,
                                                            Civil Action No. 17-12245 (ES) (JAD)
                     v.
                                                                             OPINION
CITY OF PASSAIC BOARD OF
EDUCATION, et al.,

                    Defendants.


SALAS, DISTRICT JUDGE

        Plaintiffs Eddie Maldonado, Jr. (“Maldonado”) and Andrew Nazario (“Nazario”)

(collectively, “Plaintiffs”) bring this action against defendants the City of Passaic Board of

Education and Passaic Public Schools (collectively, the “Board”), 1 Pablo Munoz, Salim Patel,

Peter T. Rosario, Maryann Capursi, Horacio Ray Carrera, Craig Miller, Ronald Van Rensalier, L.

Daniel Rodriguez, Christina Schratz, Arthur G. Soto, Aida Garcia, and Hector Lora, individually

and in their official capacities (collectively, “Defendants”), in connection with Plaintiffs’ prior

employment with the City of Passaic Board of Education and Passaic Public Schools. Before the

Court is Defendants’ motion to dismiss Plaintiffs’ first amended complaint (D.E. No. 24

(“Amended Complaint” or “Am. Compl.”)) pursuant to Federal Rule of Civil Procedure 12(b)(6).

(D.E. No. 28). The Court has considered the parties’ submissions and decides the motion without

oral argument. See Fed. R. Civ. P. 78(b); see also L. R. 78.1(b). For the following reasons, the

motion is GRANTED.


1
        The Amended Complaint and the parties treat the “City of Passaic Board of Education” and “Passaic Public
Schools” as the same entity. (See Am. Compl. ¶¶ 1& 3; D.E. No. 28-2 at 18).


                                                      -1-
I.       Background

         A.       Plaintiffs’ Employment

         Plaintiffs are former employees of the Passaic Board of Education and Passaic Public

Schools. (See Am. Compl. ¶ 9). Maldonado was employed in June 2011 as a Coordinator of

Facilities, and Nazario began employment in January 2015 as a Custodial Manager. (Id.).

Plaintiffs were appointed for a one-year term and received yearly employment evaluations, which

contained recommendations for their reappointment. (See id. ¶ 10). On May 4, 2017, Plaintiffs

were recommended for reappointment. (Id. ¶ 11). However, on May 12, 2017, defendant Pablo

Munoz (“Munoz”) allegedly informed Plaintiffs by letter that they were placed on administrative

leave until June 30, 2017. 2 (Id. ¶ 12). By a separate letter also dated May 12, 2017, Munoz

indicated that Plaintiffs’ employment contracts would not be renewed. (Id. ¶ 13). Subsequently,

the Director of Human Resources for Passaic Public Schools listed purported reasons for Plaintiffs’

non-renewal of employment in letters to Plaintiffs dated June 13, 2017. (Id. ¶ 25). Thereafter, on

July 13, 2017, the Board held a hearing pursuant to Donaldson v. North Wildwood Board of

Education., 65 N.J. 236 (1974), where it declined to take further action with respect to the non-

renewal of Plaintiffs’ employment contracts. 3 (Id. ¶¶ 26–27). Plaintiffs were informed of the

Board’s decision by letters dated July 14, 2017. 4




2
         Although not explicit, the Court assumes each plaintiff received separate letters from Munoz.
3
       Donaldson hearings provide school employees an opportunity to be heard on decisions regarding their
employment before the school’s Board of Education. See Donaldson, 65 N.J. 236.
4
         Specifically, the Amended Complaint purports to quote language contained within the July 14, 2017 letters,
but does not provide a proper citation, nor does it attach the letters. (See id. ¶ 27 (“‘the Board decided that it would
not take any further action with respect to [Plaintiffs’] non-renewal.’”)).


                                                          -2-
       B.    2017 Passaic Mayoral Election

       Prior to their non-renewal of employment and during the 2017 mayoral campaign in the

City of Passaic, Plaintiffs allegedly displayed outward support for Richard Diaz (“Diaz”), the chief

rival of defendant Hector Lora (“Lora”). (Id. ¶ 16). Lora was elected mayor on May 9, 2017, five

days after Plaintiffs were recommended for reappointment and three days before Plaintiffs

received letters regarding their non-renewal. (Id. ¶¶ 11–15).

       Specifically, Plaintiffs claim that they outwardly demonstrated their support for Diaz when

they attended the event where Diaz announced his candidacy for mayor and took separate

photographs with Diaz that were then posted on social media. (Id. ¶¶ 17–18). Plaintiff Nazario

allegedly supported Diaz by attending Diaz’s political events and posting Diaz signs on his various

properties, including his personal residence and at 95 Grant Street in Passaic, New Jersey. (Id. ¶

18). Nazario also removed a sign in support of Lora at his property on Grand Street, which was

allegedly screwed into the property’s vinyl siding by a tenant. (Id.). Subsequently, Lora allegedly

approached Nazario, and firmly shook Nazario’s hand stating: “‘I’ve been meaning to speak with

you. I have a [church] sister that I love very, very, very much and she resides in your building on

Grant Street. I hope we can resolve this. I don’t forget.’” (Id.). Separately, plaintiff Maldonado

claims that during the campaign his sister was engaged to Diaz’ “right hand,” who is now

Maldonado’s brother-in-law. (Id. ¶ 17). Moreover, Maldonado posted visible pieces of “political

literature” supporting Diaz on the dashboard of his car. (Id.).

       During the mayoral campaign on January 19, 2017, Maldonado and Nazario allegedly met

with defendant Aida Garcia (“Garcia”), Chief of Operations at the Board, and other school officials

not named as defendants in the Amended Complaint, who advised Plaintiffs regarding solicitation

and campaign policies on school grounds. (Id. ¶ 20). Maldonado made it apparent that he and




                                                -3-
Nazario supported Diaz and voiced that he heard rumors regarding future adverse treatment

towards Plaintiffs if Diaz lost the election. (Id.). The rumors were apparently denied. (Id.). On

March 9, 2017, Maldonado met with a city Councilwoman who also acted as Director of Human

Resources regarding his encounter with Garcia; Maldonado was informed that things would return

to normal after the mayoral election. (Id. ¶ 21). Finally, Plaintiffs allege that they were given

tasks at unreasonable hours as well as unrealistic deadlines, which they attribute to their support

for Diaz. (See id. ¶ 22).

       C.      Procedural History

       On November 30, 2017, Plaintiffs filed the initial complaint against the Defendants relating

to their non-renewal of employment. (See generally D.E. No. 1). The Court heard oral argument

on Defendants’ motion to dismiss on January 9, 2019, where it dismissed, without prejudice,

Plaintiffs’ claims under 42 U.S.C. §§ 1983 and 1988 (“Section 1983” and “Section 1988”) for

alleged violations of the First and Fourteenth Amendments of the U.S. Constitution, and under the

New Jersey Civil Rights Act for alleged violations of the New Jersey Constitution. (D.E. No. 19).

At the hearing, Plaintiffs also withdrew their Section 1983 and Section 1988 claims premised on

the Fourth, Fifth, and Sixth Amendments of the Constitution, as well as their claims against the

Board to the extent they were based on the theory of respondeat superior. (Id.). With regard to

Plaintiffs’ claims based on the First Amendment and its counterpart under the New Jersey

Constitution, which were the only viable claims that remained, the Court engaged Plaintiffs in a

robust discussion on deficiencies in the pleading, specifically their failure to allege: (i) how each

individual defendant was connected to the alleged retaliation that resulted in Plaintiffs’ non-

renewal of employment; and (ii) how each defendant had knowledge of Plaintiffs’ support for

Diaz’s mayoral ticket. (See D.E. No. 23 (“Hearing Tr.”) at 39:6–11 & 42:6–19).




                                                 -4-
       Plaintiffs subsequently filed the Amended Complaint on March 11, 2019, seeking damages

for alleged violations of the First Amendment to the U.S. Constitution and its counterpart under

the New Jersey Civil Rights Act. (See generally Am. Compl. ¶¶ 31–42).

II.    Legal Standard

       A.         Failure to State a Claim

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       In assessing a Federal Rule of Civil Procedure 12(b)(6) motion, “all allegations in the

complaint must be accepted as true, and the plaintiff must be given the benefit of every favorable

inference to be drawn therefrom.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting

Kulwicki v. Dawson, 969 F.2d 1454, 1462 (3d Cir.1992)). But a reviewing court does not accept

as true the complaint’s legal conclusions. See Iqbal, 556 U.S. at 678 (“[T]he tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.”).

       “[A] court must consider only the complaint, exhibits attached to the complaint, matters of

public record, as well as undisputedly authentic documents if the complainant’s claims are based

upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010); see also Buck v.

Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (“In evaluating a motion to dismiss,

we may consider documents that are attached to or submitted with the complaint, and any matters

incorporated by reference or integral to the claim, items subject to judicial notice, matters of public

record, orders, and items appearing in the record of the case.”) (citations and internal quotation

marks omitted).




                                                 -5-
III.   Discussion

       A.      Section 1983 Retaliation Claim

       Defendants argue that the Amended Complaint fails to plead how each individual

defendant engaged in wrongful conduct underlying the alleged unconstitutional retaliation. (See

D.E. No. 28-2 at 8–17). Additionally, Defendants contend that Plaintiffs fail to allege: (i)

knowledge of Plaintiffs’ support for Diaz by any defendant Board member as well as by defendant

Munoz; and (ii) knowledge of plaintiff Maldonado’s support for Diaz by defendant Lora. (Id. at

11 & 14–15). The Court agrees with Defendants on both grounds.

       Pursuant to 42 U.S.C. § 1983:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of Columbia,
               subjects, or causes to be subjected, any citizen of the United States or other
               person within the jurisdiction thereof to the deprivation of any rights,
               privileges, or immunities secured by the Constitution and laws, shall be
               liable to the party injured . . . .

42 U.S.C. § 1983. Thus, to state a claim for relief under Section 1983, a plaintiff must allege, first,

the violation of a right secured by the Constitution or laws of the United States, and second, that

the alleged deprivation was “committed by a person acting under color of state law.” See Harvey

v. Plains Twp. Police Dep’t, 635 F.3d 606, 609 (3d Cir. 2011) (internal quotations omitted); see

also West v. Atkins, 487 U.S. 42, 48 (1988).

       To establish a Section 1983 claim for retaliation based on activity protected under the First

Amendment, a plaintiff must allege: (i) “constitutionally protected conduct;” (ii) “retaliatory action

sufficient to deter a person of ordinary firmness from exercising his constitutional rights;” and (iii)

“a casual link between the constitutionally protected conduct and the retaliatory action.” Thomas

v. Independence Twp., 463 F.3d 285, 296 (3d Cir. 2006). To sufficiently plead causation, a plaintiff

must plead that the protected conduct was a “substantial or motivating factor” for the alleged



                                                 -6-
retaliation. Conard v. Pa. State Police, 902 F.3d 178, 184 (3d Cir. 2018) (quoting Watson v.

Rozum, 834 F.3d 417, 422 (3d Cir. 2016)). “While ‘unusually suggestive’ timing can provide

evidence of causation, causation also can be shown ‘from the evidence gleaned from the record as

a whole.’” Id. (quoting Watson, 834 F.3d at 424).

       Moreover, “[w]hen there is more than one defendant” named in an action involving a

Section 1983 First Amendment retaliation claim, “the employee must show that each defendant

individually participated or acquiesced in each of the alleged constitutional violations.” Smith v.

Cent. Dauphin Sch. Dist., 355 F. App’x 658, 667 (3d Cir. 2009) (citing C.N. v. Ridgewood Bd. of

Educ., 430 F.3d 159, 173 (3d Cir. 2005)); Church of Universal Love & Music v. Fayette Cty., No.

10-1422, 2011 WL 1463638, at *4 (W.D. Pa. Apr. 15, 2011) (“A defendant in a Section 1983

action must have personal involvement in the alleged violations.”). A plaintiff can successfully

plead a defendant’s individual liability under Section 1983 by alleging “participation or actual

knowledge and acquiescence” in the retaliatory action. Rode v. Dellarciprete, 845 F.2d 1195,

1207–08 (3d Cir. 1988) (holding that plaintiff failed to show that the defendant had “the necessary

personal knowledge to sustain the civil rights action as to him” based in part on information

published in numerous newspaper publications).        But these allegations must be pled with

“appropriate particularity.” Id.; Mincy v. Chmielsewski, 508 F. App’x 99, 104 (3d Cir. 2013)

(finding that an alleged conversation between plaintiff and defendant regarding missing property

was “insufficient to establish personal involvement or actual knowledge”).

               i.       Board Members

       Plaintiffs named the following members of the Board as individual defendants in the

Amended Complaint: Salim Patel, Peter T. Rosario, Maryann Capursi, Horacio R. Carrera, Craig

Miller, Ronald Van Rensalier, L. Daniel Rodriguez, Christina Schratz, and Arthur G. Soto. (Am.




                                                -7-
Compl. ¶ 5). 5 Plaintiffs fail to allege how each individual Board member was personally involved

in the Plaintiff’s non-renewal of employment and knew of Plaintiffs’ support for Diaz.

        During oral argument held on January 9, 2019, the Court discussed the original complaint

with Plaintiffs’ counsel in painstaking detail and pointed out its deficiencies claim-by-claim. (See

generally Hearing Tr.). With regard to Plaintiffs’ First Amendment claims, the Court noted that

the original complaint fell short of establishing each defendant’s role in the alleged retaliation and

causation between Plaintiffs’ constitutionally protected activities and the allegedly retaliatory act.

(See id. at 39:6–11 & 42:6–19). By way of example, to cure the deficiencies identified during oral

argument, Plaintiffs should have alleged “that each individual defendant was involved in the

[employment] determination” and that Plaintiffs’ support for Diaz was “open and notorious” such

that all individual defendants “had knowledge of [Plaintiffs’] outward support of Diaz.” (Id. at

42:6–19). Moreover, the Court warned that if Plaintiffs failed to cure their pleading deficiencies,

the Amended Complaint would be dismissed with prejudice. (Id. at 21:6–8 (“[I]f counsel doesn’t

do what he needs to do based on our discussions here today, [Defendants’] motion will likely be

granted with prejudice.”)). None of these deficiencies were cured in the Amended Complaint.

        Instead, the Amended Complaint contains allegations concerning the collective non-action

of the Board. Specifically, Plaintiffs allege that: (i) the Board conducted a Donaldson hearing on

July 13, 2017; (ii) the Board decided to take no further action regarding Plaintiffs’ non-renewal;

and (iii) the Board’s decision to refrain from taking action was “obvious[ly] made and carried out

by its individual members and Defendants.” (Am. Compl. ¶¶ 26–28). Significantly, rather than

allege that the Board actively voted on Plaintiffs’ employment renewal, the Amended Complaint

merely claims that the Board collectively decided to take no further action. (See Am. Compl. ¶¶


5
         The Court notes that there are duplicative paragraphs numbered one through six in the Amended Complaint.
The citation to paragraph five is on page three of the Amended Complaint.


                                                      -8-
26–27). Indeed, Plaintiffs do not allege that the Board members voted to either accept or reject

the non-renewal decision or the purported reasons for the decision as set forth in the letters to

Plaintiffs dated June 13, 2017. (See generally id.).

         With respect to Board members Carrera, Rosario, Rodriguez, Soto, and Schratz, Plaintiffs

allege “it is fact that” these defendants aligned themselves with Lora’s ticket for mayor during the

2017 “school board election.” (Id. ¶ 29). Plaintiffs also seemingly allege that subsequent positions

held by Board members Rosario, Patel and Van Rensalier support the contention that these

defendants were aligned with Lora during the 2017 election period. (See id.). Specifically, after

assuming the position of mayor, defendant Lora allegedly appointed Rosario to the City of Passaic

Planning Board and recommended Patel to fill a vacant city council seat. (Id.). Meanwhile,

Plaintiffs claim that Van Rensalier and Lora are allegedly members of the Board of Trustees on

the City of Passaic Urban Enterprise Zone, and that Van Rensalier also acts as Chairman of the

Housing Authority of the City of Passaic as well as the Director of Community of Development. 6

(Id.).

         First, even if “it is fact that” certain Board members aligned with Lora during any election

and were appointed or recommended by Mayor Lora for certain public positions, these allegations

have no bearing on whether the Board members had any role in Plaintiffs’ non-renewal. Second,

the Amended Complaint completely fails to allege any fact with respect to defendants Capursi or

Miller beyond their membership on the Board. (See generally id.). Accordingly, the Amended

Complaint fails to specify how each defendant Board member acted to personally advance the

Plaintiffs’ non-renewal of employment. See, e.g., Church of Universal Love & Music, 2011 WL




6
      While the alleged positions of each individual defendant Board member reflect the status as stated in the
Amended Complaint, the Court notes that changes in office may have occurred prior to its decision.


                                                     -9-
1463638, at *4 (noting that “[t]he [c]omplaint suggests [defendant’s] involvement . . . but does not

sufficiently specify her role”).

       Additionally, the Plaintiffs do not plead how each defendant Board member had any actual

or personal knowledge of Plaintiffs’ support for Diaz. Here, the Amended Complaint alleges that

Maldonado outwardly displayed his support for Diaz by posting visible political literature on his

car’s dashboard. (Am. Compl. ¶ 17). Nazario claims to have posted a sign in support of Diaz on

many of his properties, including his personal residence. (Id. ¶ 18). Nazario also allegedly

attended many political events for Diaz. (Id.). Finally, both Maldonado and Nazario attended an

event where Diaz announced his candidacy, and pictures featuring each Plaintiff with Diaz

surfaced on social media. (Id. ¶¶ 17–18).

       Although Plaintiffs claim that they outwardly supported Diaz for mayor, the Amended

Complaint is deficient because it fails to indicate whether the individual defendant Board members

personally saw any photographs of Plaintiffs with Diaz or whether they attended any of the same

political events where Plaintiffs claimed to have showed their support for Diaz. See e.g., Rode,

845 F.2d at 1207–08. Moreover, there is no allegation that the Board members personally saw

literature or signs posted by Plaintiffs, or whether they actually knew that Maldonado’s car or

Nazario’s properties displaying such literature belonged to each respective Plaintiff. (See Hearing

Tr. at 39:13–18 (noting that Plaintiffs could cure deficiencies regarding the Board members’

individual knowledge by pleading, for example, that “everybody in town understood that it was

[Nazario’s] building and knew that it was [Nazario’s] building” which displayed Diaz signs)).

Contrary to the Court’s detailed discussion with the parties during oral argument, Plaintiffs failed

to plead a causal connection between their support for Diaz and their employment non-renewal

with respect to each individual Board member because the Amended Complaint contains no




                                               -10-
allegations that any Board member had actual or personal knowledge of Plaintiffs’ political

affiliations. (See id. at 39:6–11 (stating that in an amended pleading the Court “need[s[] to

understand how . . . every single board member . . . in this complaint had knowledge that

Maldonado and Nazario were clearly team Diaz.”)). Nor does the Amended Complaint contain

any plausible inference that the individual Board members could have had such knowledge. (See

generally Am. Compl.). Accordingly, Plaintiffs’ Section 1983 claim against all Board members

is dismissed.

                ii.      Pablo Munoz

       Plaintiffs do not allege how defendant Munoz, in his capacity as Superintendent,

participated or acquiesced in deciding Plaintiffs’ non-renewal, nor do they allege how defendant

Munoz personally knew of Plaintiffs’ support for Diaz. With respect to defendant Munoz, the

Amended Complaint contains two allegations. First, Munoz apparently advised Plaintiffs that they

were on administrative leave by letter dated May 12, 2017. (Id. ¶ 12). Second, by an additional

letter also dated May 12, 2017, Munoz advised Plaintiffs that their employment contracts would

not be renewed. (Id. ¶ 13). Even in a light most favorable to the Plaintiffs, the allegations

regarding Munoz are entirely deficient. The Amended Complaint contains no allegation, nor does

it provide any plausible inference, that Munoz had any part in the evaluation or decision-making

processes with respect to Plaintiffs’ employment. See Smith, 355 F. App’x at 667. Similarly, there

is no allegation or plausible inference that Munoz had any actual knowledge of Plaintiffs’ political

support for Diaz: the allegations do not credit Munoz with knowledge of Plaintiffs’ photographs

with Diaz, postings of literature or signage in support of Diaz, or Plaintiffs’ attendance at political

events in support of Diaz. (See generally Am. Compl.). Additionally, Plaintiffs do not plead, nor

does this Court infer, that Munoz was informed about their alignment with Diaz by other




                                                 -11-
individuals. (See generally id.). The Court specifically pointed out many of these deficiencies

during the July 9, 2019 hearing. (Hearing Tr. at 39: 6–11, 13–18 & 45:19–23). Because these

deficiencies remain uncured, Plaintiffs’ Section 1983 claim against Munoz is dismissed.

              iii.       Aida Garcia

       Garcia’s role in Plaintiff’s non-renewal is inadequately pled to substantiate a claim for

retaliation under Section 1983. Significantly, Plaintiffs fail to allege that Garcia, in her capacity

as Chief of Operations, acted to further Plaintiffs’ non-renewal. (See generally Am. Compl.). The

Amended Complaint merely alleges that Garcia and Plaintiffs met on January 19, 2017, and that

Garcia, along with other officials, advised Plaintiffs of political solicitation and campaign policies

on school grounds. (See id. ¶ 20). Thus, even if Plaintiff Maldonado clearly informed Garcia that

both he and Plaintiff Nazario supported Diaz prior to their non-renewal (see id.), the alleged facts

are silent regarding Garcia’s participation or acquiescence in any decision regarding Plaintiffs’

employment status. See Rode, 845 F.2d at 1207–08. As such, Plaintiffs’ Section 1983 claim

against Garcia is dismissed.

               iv.       Hector Lora

       Similarly, the Amended Complaint fails to plead how defendant Lora individually

participated or acquiesced in deciding Plaintiffs’ non-renewal. (See generally Am. Compl.).

Plaintiffs’ allegation that the Board members supported Lora’s ticket for mayor does not establish

any involvement by Lora with respect to Plaintiffs’ employment status. (See id. ¶ 29). Subsequent

appointments by Lora after he assumed the position of mayor also fail to indicate how Lora was

involved in Plaintiffs’ non-renewal. (See id.). Moreover, even if Lora knew that Nazario openly

supported Diaz (see id. ¶ 20), the Amended Complaint does not reflect that Lora knew, in the first

instance, that Nazario and Maldonado were employed by the Passaic Board of Education and




                                                -12-
Passaic Public Schools. (See generally id.). Moreover, Plaintiffs do not plead that Lora knew

Maldonado at all, let alone that he had knowledge of Maldonado’s support of Diaz. (See generally

id.; see also Hearing Tr. at 39:6–11). Lastly, the Court cannot infer that Lora directed or had any

involvement in Plaintiffs’ non-renewal based solely on the alleged confrontation between Lora

and Nazario. See Mincy, 508 F. App’x at 104. Because the Amended Complaint fails to allege

that Lora was somehow personally involved in or orchestrated Plaintiffs’ non-renewal, and

because it similarly does not allege how Lora had personal knowledge of Maldonado’s support for

Diaz, the Plaintiffs’ Section 1983 claim against Lora is dismissed.

         In summary, despite the Court’s discussion of these deficiencies at length during oral

argument (see Hearing Tr. at 39:6–11 & 42:6–19), Plaintiffs’ Amended Complaint (i) fails to

allege how each individual defendant partook in the alleged retaliation, and (ii) fails to establish

how the individual defendants, except Lora and Garcia, had knowledge of the Plaintiffs’ outward

support for Diaz’s mayoral campaign. 7




7
          When viewed in a light most favorable to the Plaintiffs, the pleadings support the notion that Lora had
knowledge of Nazario’s support for Diaz, while Garcia knew that both Plaintiffs supported Diaz. Nonetheless,
Plaintiffs’ claim against Lora and Garcia remains deficient because the Amended Complaint does not plead any
plausible inference of Lora or Garcia’s involvement in Plaintiffs’ non-renewal. (See generally Am. Compl.).

          Further, the Court acknowledges the temporal proximity of events surrounding Plaintiffs’ employment
nonrenewal. Plaintiffs were advised that their employment contracts would not be renewed merely three days after
the mayoral election and eight days after receiving recommendations for reappointment based on Plaintiffs’ yearly
employment evaluations. (Am. Compl. ¶¶ 11–14). Although not the basis for the Court’s decision, the Court notes
that Plaintiffs were on notice of Defendants’ position that evaluations typically occurred around the time of the election
each year. (See Hearing Tr. 32:24–33:1). Yet, the Amended Complaint does not allege that the 2017 evaluation and
recommendation for reappointment occurred during a time that was different from prior years, nor does it provide any
facts that would give rise to the inference that the timing of the 2017 evaluation was irregular when compared to prior
years. (See generally Am. Compl.). To the contrary, the Amended Complaint simply alleges that the employment
evaluations occurred annually (Id. ¶ 10), which can only give rise to the reasonable inference that they occur around
the same time each year. For the reasons discussed above, “the record as a whole” reflects that Plaintiffs’ Section
1983 claim must fail because they do not allege how any individual defendant was involved in their employment non-
renewal and neglect to allege how the individual defendants, other than Lora and Garcia, had knowledge of Plaintiffs’
political affiliations. See Watson, 834 F.3d at 424.


                                                          -13-
       Accordingly, Count I is dismissed with prejudice against defendants Patel, Rosario,

Capursi, Carrera, Miller, Van Rensalier, Rodriguez, Schratz, Soto, Munoz, Garcia, and Lora. (See

Hearing Tr. at 21:6–8).

       B. Monell Liability

       Plaintiffs’ Section 1983 claim against the Board must also be dismissed because the

Amended Complaint fails to allege facts to state a plausible claim under Monell v. Department of

Social Services, 436 U.S. 658 (1978). “When a suit against a municipality is based on § 1983, the

municipality can only be liable when the alleged constitutional transgression implements or

executes a policy, regulation or decision officially adopted by the governing body or informally

adopted by custom.” Mulholland v. Gov’t Cnty. of Berks, 706 F.3d 227, 237 (3d Cir. 2013)

(quoting Beck v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996)). In other words, “a local

government may not be sued under § 1983 for an injury inflicted solely by its employees or

agents,” Monell, 436 U.S. at 694, but “it can be held responsible as an entity when the injury

inflicted is permitted under its adopted policy or custom.” Beck, 89 F.3d at 971.

       To establish municipal liability, a plaintiff must: (i) demonstrate the existence of an

unlawful policy or custom; (ii) that resulted in a deprivation of the rights, privileges, or immunities

secured by the Constitution or laws of the United States; and (iii) that the policy or custom was the

proximate cause of the alleged deprivation. Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir.

1990). The Third Circuit has identified three general types of Monell claims where (i) “the

appropriate officer or entity promulgates a generally applicable statement of policy and the

subsequent act complained of is simply an implementation of that policy;” (ii) “no rule has been

announced as policy but federal law has been violated by an act of the policymaker itself;” and

(iii) “the policymaker has failed to act affirmatively at all, [though] the need to take some action




                                                 -14-
to control the agents of the government is so obvious, and the inadequacy of existing practice so

likely to result in the violation of constitutional rights, that the policymaker can reasonably be said

to have been deliberately indifferent to the need.” Natale v. Camden Cnty. Corr. Facility, 318

F.3d 575, 584 (3d Cir. 2003) (citations omitted).

       Defendants argue that Plaintiffs cannot hold the Board liable for alleged retaliation under

Section 1983 because they failed to plead “the existence of a policy or custom that resulted in a

deprivation of constitutional rights.” (D.E. No. 28-2 at 19). In opposition, Plaintiffs contend that

the Board’s liability is premised on two alleged “decisions” made by the Board and Munoz, in his

capacity as Superintendent, regarding Plaintiffs’ employment. (D.E. No. 32 at 26). The Court

agrees with the Defendants because the Amended Complaint entirely fails to plead an affirmative

action taken by either Munoz or the Board that could plausibly constitute an official policy or

custom under Monell. (See generally Am. Compl.).

       To plausibly plead Monell liability, a plaintiff must identify the challenged policy or

custom, attribute it to the municipality itself, and establish a causal connection between the policy

as executed and the injury suffered. Harley v. City of Jersey City, No. 16-5135, 2017 WL 2779466,

at *8 (D.N.J. June 27, 2017); see also Kranson v. Valley Crest Nursing Home, 755 F.2d 46, 51 (3d

Cir. 1985). To satisfy Federal Rule of Civil Procedure 8(a)(2) and survive a motion to dismiss,

Plaintiffs need to “specify what exactly that custom or policy was.” McTernan v. City of York,

564 F.3d 636, 658 (3d Cir. 2009). Municipal policy usually involves a “statement, ordinance,

regulation, or decision officially adopted and promulgated by [a governing] body’s officers.”

Simmons v. City of Phila., 947 F.2d 1042, 1059 (3d Cir. 1991) (citing Monell, 436 U.S. at 690). A

plaintiff may show a custom for Monell purposes through a given course of conduct, “although

not specifically endorsed or authorized by law,” that is so well-settled and permanent as to virtually




                                                 -15-
constitute law. Bielevicz, 915 F.2d at 850. In cases involving a single decision by a municipal

body, liability attaches only where “a deliberate choice to follow a course of action is made from

among various alternatives by the official or officials responsible for establishing final policy with

respect to the subject matter in question.” Langford v. City of Atl. City, 235 F.3d 845, 848 (3d Cir.

2000) (quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986)).

        Here, Plaintiffs fail to allege any facts to establish the existence of a policy or custom that

was the proximate cause of any alleged deprivation of their constitutional rights. The Amended

Complaint merely alleges that the Board took no further action regarding Plaintiffs’ future

employment after conducting a Donaldson hearing. 8 (Am. Compl. ¶¶ 26–27). Nor have Plaintiffs

alleged that the Board acted to officially adopt or ratify any policy to take no further action on

employment decisions with respect to Diaz supporters, whether instituted by Munoz, Lora, or any

another individual. (See generally id.). In addition, Plaintiffs do not allege that other employees

who outwardly supported Diaz similarly received a recommendation for reappointment followed

by non-renewal and the Board’s inaction. See Langford, 235 F.3d at 846–50. Although Plaintiffs

seemingly assert that Munoz made an affirmative decision not to renew Plaintiffs’ employment

contracts in their opposition (see D.E. No. 32 at 26), this inference—let alone this allegation—is

entirely absent from the Amended Complaint. (See generally Am. Compl.). Nor do Plaintiffs

claim that Munoz or another official somehow controlled or influenced the Board in any way. (See

generally id.). As plead, the Board’s response to Plaintiffs’ non-renewal is characterized, at best,

as an isolated occurrence specific to Plaintiffs. (See generally id.). Thus, the Amended Complaint

fails to plead a viable Monell claim against the Board.


8
         Notably, the Amended Complaint removes all prior allegations, albeit threadbare and conclusory, that the
Board initiated and upheld a policy or custom that deprived Plaintiffs of their constitutional rights. (Compare D.E.
No. 1 at ¶¶ 34–35 with Am. Compl.).



                                                       -16-
       Accordingly, because Plaintiffs had ample opportunity to amend their pleading after a

robust oral argument that highlighted numerous deficiencies with respect to the Board’s alleged

policy or custom (see Hearing Tr. at 53:7–57:18), their Monell claim against the Board is dismissed

with prejudice. See, e.g., Brown v. Cantineri, No. 14-6391, 2017 WL 481467, at *2 (D.N.J. Feb.

6, 2017).

       C. State Claim

       Because the Court dismisses all claims over which it has original jurisdiction, “it ha[s] the

authority to decline to exercise supplemental jurisdiction” over the remaining state-law claim. See

Petrossian v. Cole, 613 F. App’x 109, 112 (3d Cir. 2015); see also Obuskovic v. Wood, 761 F.

App’x 144, 148–49 (3d Cir. 2019) (“A District Court has discretion to decline to exercise

supplemental jurisdiction over a claim . . . if . . . the district court has dismissed all claims over

which it has original jurisdiction.” (quoting 28 U.S.C. § 1367(c)(3)) (internal quotation mark

omitted)). Here, in its discretion, the Court will decline to exercise supplemental jurisdiction over

Plaintiff’s remaining state-law claim under the New Jersey Civil Rights Act (N.J. Stat. Ann. §

10:6-1). See, e.g., Mathis v. Phil. Elec. Co., 644 F. App’x 113, 116 (3d Cir. 2016). Thus, Count

II of the Amended Complaint is dismissed without prejudice.

IV.    Conclusion

       For the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss the

Amended Complaint. As noted above, notwithstanding the fact that the Court spent significant

time discussing with Plaintiffs the obvious deficiencies in the original complaint (see generally

Hearing Tr.), and the Court placed Plaintiffs on notice that this would be their final bite at the

proverbial apple (see id. at 21:6–8, 63:4–6 & 57:12–15), Plaintiff’s Amended Complaint

essentially ignored these pleading deficiencies. As such, the Court finds that further amendment




                                                -17-
would not only be futile, but would needlessly waste scarce judicial resources and unfairly burden

Defendants. See, e.g., Brown, 2017 WL 481467, at *2 (“Because I have already given [Plaintiff]

one opportunity to amend, this dismissal is with prejudice.”); accord Foster v. Raleigh, 445 F.

App’x 458, 460 (3d Cir. 2011); Venditto v. Vivint, Inc., No. 14-4357, 2015 WL 926203, at *15

(D.N.J. Mar. 2, 2015); Prudential Ins. Co. of Am. v. Bank of Am., Nat’l Ass’n, No. 13-1586, 2015

WL 502039, at *7 (D.N.J. Feb. 5, 2015). Accordingly, Count I of the Amended Complaint is

dismissed with prejudice and Count II is dismissed without prejudice on jurisdictional grounds.

       An appropriate Order accompanies this Opinion.


                                                            s/Esther Salas
                                                            Esther Salas, U.S.D.J.




                                              -18-
